Case 18-70229-lrc   Doc 22   Filed 01/07/19 Entered 01/07/19 16:22:28   Desc Main
                             Document      Page 1 of 6
Case 18-70229-lrc   Doc 22   Filed 01/07/19 Entered 01/07/19 16:22:28   Desc Main
                             Document      Page 2 of 6
Case 18-70229-lrc   Doc 22   Filed 01/07/19 Entered 01/07/19 16:22:28   Desc Main
                             Document      Page 3 of 6
Case 18-70229-lrc   Doc 22   Filed 01/07/19 Entered 01/07/19 16:22:28   Desc Main
                             Document      Page 4 of 6
Case 18-70229-lrc   Doc 22   Filed 01/07/19 Entered 01/07/19 16:22:28   Desc Main
                             Document      Page 5 of 6
Case 18-70229-lrc   Doc 22   Filed 01/07/19 Entered 01/07/19 16:22:28   Desc Main
                             Document      Page 6 of 6
